Title: From Hannibal Dobbyn to John Adams, 28 May 1796
From: Dobbyn, Hannibal
To: Adams, John,United States Senate


				
					To the Honorable the President and Senate of the United States.
					28th May 1796
				
				The Memorial of Hannibal William Dobbyn humbly shewethThat Memorialist came to America in the year one thousand seven hundred and eighty nine; to purchase a Tract of Land in the Western Territory of the United States for a Number of respectable Families from Ireland & for himself; that your Memorialist upon his arrival presented a Petition to Congress to be permitted to buy said Lands, which Petition was refered to a Committee, who reported in favour of said Petition; the Secretary of the Treasury not thinking it expedient to open the Sale of the Western Lands, on account of the Indian Title not being at that Time extinguished, Your Memorialist was prevented from compleating said purchase, and has remained in America ever since the Year one thousand seven hundred and eighty nine in daily expectation of confirming it, at a very considerable expence and loss of Time; Your Memorialist having immediately acquainted those Families  who most ardently wished to emigrate to America, that the Committee had reported in favour of their being permitted to purchase Lands, they were induced to sell their property in Ireland; many of whom have been driven to great distress by being so long prevented from acquiring said lands, & by being compelled to live on their Capital, they are so far reduced, as to be totally unable to give the price which Congress has fixed on for them—Your Memorialist therefore humbly prays that Your Honourable House will take the Subject in Your Consideration, and permit him to purchase Lands in the Western Country at the same price at which they were when he presented his former Petition, or at the moderate rate, which You in Your Wisdom shall think proper
				
					Hannibal William Dobbyn
				
				
			